DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In Applicant’s response dated 11/22/2021, Applicant elected with traverse Invention I encompassed by Claims 1 – 6, 20-25, 31 and 34 for further Examination. In light of Applicant’s remarks, the previously set forth restriction is withdrawn (See remarks dated 11/22/2021 pages 1 – 2).
This is a response to U.S. Patent Application filed 07/12/2019 in which Claims 1 – 33 were filed for examination.  In A preliminary amendment dated 07/12/2019, Applicant amended Claims 3, 4, 9, 20 – 26, 31 and 33; and canceled Claims 11 – 19, 27 – 30 and 32. Accordingly, Claims 1 – 10, 20 – 26, 31, 22 and 34 remain pending for examination.

Status of the Claims
Claims 1 – 10, 20 – 26, 31, 33 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and Claims 1 – 10, 20 – 26, 31, 33 and 34 are rejected under 35 U.S.C. 103.

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/12/2019, 03/24/2020, 05/15/2020, 12/04/2020, 11/09/2021 and 11/22/2021 have been entered and considered by the examiner.

Title of the Invention
37 C.F.R. 1.72(a) states:  "The title of the invention may not exceed 500 characters in length and must be as short and specific as possible" (emphasis added).  Thus, the title of the invention is not sufficiently descriptive. A new title is required that is more clearly and more specifically indicative of the invention to which the claims are directed.


Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10, 20 – 26, 31, 33 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “determining, in response to detecting a change in an input text, a changed text content in the input text, a location where the change occurs, and a length of time of the change in the input text” (emphasis added). This claim language is indefinite because it is unclear the specific meaning of “a length of time of the change”. 
After despite reviewing of the Disclosure it appears that “a length of time of the change” is a measure of time, however, it is unclear how this measurement is obtain and what this time is measuring. Additionally it is unclear the meaning of this time. Accordingly, for purpose of examination, a length of time of the change” is considered as a time or period of time associated with a change. 
Additionally, Claim 1 recites  “performing information synthesis processing to generate synthesized information based on the text content, the location, the change type, and the length of time” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.

Due to at least their dependency upon Claims 1, 7 or 20, Claims 2 – 6, 8 – 10  and 21 – 25 are also indefinite.

Regarding claim 1, the phrase "so that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 5, 20, 31 and 34 recites similar claim language as Claim 1, thus Claims 20, 31 and 34 are also indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 5 – 10, 20 – 22, 24 – 26, 31, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Galloway (US 2007/0124387) (hereinafter, Galloway) in view of Meisels et al. (US 2012/0278401) (hereinafter, Meisels).

Regarding Claim 1, Galloway teaches a method for displaying a text (See Galloway’s Abstract), the method comprising:
determining, in response to detecting a change in an input text, a changed text content in the input text, a location where the change occurs, [and a length of time of the change in the input text] (Galloway in par 0032  0033 and Fig. 4, teaches If the program code determines at 410 that the activity is not entry of a sequential message (e.g., by detecting a right mouse click, or selection of previously transmitted text) then the program code provides, at 415, for identification of any text selected for deletion or substitution by new text, or a location in previous text for insertion of new text. At 420, the program code queries User 1 for entry of the new text (e.g., by establishment of the window 315 as illustrated in FIG. 3B). At 425, the program code ; 
determining a change type of the change in the input text (Galloway in par 0032 and Fig. 4, further teaches that if the program code determines at 410 that the activity is not entry of a sequential message (e.g., by detecting a right mouse click, or selection of previously transmitted text) then the program code provides, at 415, for identification of any text selected for deletion or substitution by new text, or a location in previous text for insertion of new text. Galloway in par 0036, further teaches that the update message may include annotation information for the non-current text, such as the strikethrough, color changes, and graying out features. The update message may also include annotation information for the new text to be substituted or added);
performing information synthesis processing to generate synthesized information based on the text content, the location, the change type, [and the length of time] (Galloway in par 0033, further teaches that at 430, the program code forms an instant message that includes content specifying any text selected for removal (hereinafter called non-current text) by either deletion or substitution out in favor of substitute text (e.g., substitute text 350 in FIG. 3C). The non-current text may be specified in any of a variety of ways, including providing a line number and column number for a beginning of the non-current text and another line number and column number specifying an end of the non-current text); and 
sending the synthesized information to a receiving end, so that the receiving end presents a text change process based on the synthesized information (Galloway in par 0021, teaches an instant messaging conversation window 225 (generally alluded to in regard to FIG. 1), which is used to display instant messaging communications sent and received during the instant messaging 
Galloway consider how recent is a message and the passage of time associated with a message. However is not clearly recording the time. Accordingly, Galloway does not specifically disclose a length of time of the change in the input text.
Meisels teaches that document changes are sent within a body of an electronic message to reviewers that are collaborating on the document. The document may be any type of document to which changes/comments are made, such as word processing documents, spreadsheets, slides, and the like. A reviewer receiving the electronic message may accept/reject changes and/or make comments/modifications to the document changes that are contained within the electronic message. For example, a reviewer may edit the document changes that are included within the body of the electronic message to add a comment and/or make changes to the change. A reviewer may also have the option to accept/reject changes directly from within the electronic message. After making any changes, the reviewer replies to the electronic message and the changes that are included within the electronic message are applied to the document (See Meisels’ Abstract).
Meisels in par 0042, further teaches that an electronic message 304 includes To:/From: fields 310 that show that the changes included within the email are from the Document1.doc document and they are sent to Editor 1 that is a reviewer that is 
Meisels in par 0053 – 0054 and Fig. 8, teaches a process for sending electronic messages with changes and receiving changes to apply to a document. An electronic message is created that includes the changes made to the document within the body of the electronic message. Each of the changes include portions of the document that come before the change and after the change in order to help provide context for the change. The message may include a summary section that provides information on the changes to the document over a period of time and options for accepting/rejecting changes, adding comments, opening the document from within the message, and the like. Different versions of the electronic message may also be created. For example, different electronic messages may be created based on the editors of the document such that each editor receives the changes to which they are responsible for reviewing. The different versions may also be created for different devices and/or message types.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to utilize the teachings as in Meisels with the teachings as in Galloway in order to record the time associated with a change of text. The motivation for doing so would have been to provide the user with information associated with changes 



Regarding Claim 2, Galloway in view of Meisels teaches the limitations contained in parent Claim 1. Galloway further teaches:
wherein, the performing information synthesis processing to generate synthesized information based on the text content, the location, the change type, and the length of time, comprises: 
determining whether a length of the text content is greater than a preset text length threshold; and if the length of the text content is greater than a preset text length threshold, dividing the text content such that lengths of pieces of the divided text content are smaller than or equal to the text length threshold, and for each piece of the divided text content, performing information synthesis processing on the piece of the divided text content, a location corresponding to the piece of the divided text content, a change type corresponding to the piece of the divided text content and a length of time corresponding to the piece of the divided text content to generate a plurality of pieces of synthesized sub-information, and 3synthesizing the plurality of pieces of synthesized sub-information into the synthesized information (Galloway in par 0033 and Fig. 4, teaches that at 430, the program code forms an instant message that includes content 
Regarding Claim 3, Galloway in view of Meisels teaches the limitations contained in parent Claim 1. Galloway further teaches:
wherein, the performing information synthesis processing to generate synthesized information based on the text content, the location, the change type, and the length of time, comprises: determining whether the length of time is greater than a preset time length threshold; and if the length of time is greater than the preset time length threshold, performing information synthesis processing on the text content, the location, the change type, and the time length threshold to generate the synthesized information (Galloway in par  [0043] Additional functionality of program code executing on the client computer 110b is contemplated. For example, in a long instant messaging session, not all the previous communications from User 1 and displayed in the conversation window at client computer 110b (for User 2) may be visible. User 1 may choose to edit a previous communication that is not currently visible. This situation may be handled in a number of ways. One way is that the program code may cause the conservation window at client computer 110b to scroll back so that the annotated previous communication can be displayed. Other logic may prevent User 1 from editing a previous communication that is not recent enough to permit editing. For example, a number of messages, or passage of time, or some other appropriate characteristic may be used to judge whether a previous communication is not recent enough.
Meisels in par 0053 – 0054 and Fig. 8, teaches a process for sending electronic messages with changes and receiving changes to apply to a document. An electronic message is created that includes the changes made to the document within the body of the electronic message. Each of the changes include portions of the document that come before the change and after the change in order to help provide context for the change. The message may include a summary section that provides information on the changes to the document over a period of time and options for accepting/rejecting changes, adding comments, opening the document from within the message, and the like. Different versions of the electronic message may also be created. For example, different electronic messages may be created based on the editors of the document 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to utilize the teachings as in Meisels with the teachings as in Galloway in order to record the time associated with a change of text. The motivation for doing so would have been to provide the user with information associated with changes in the text, thus facilitating the user to keep up with all of the different changes made to the text by their co-authors or editors (See Meisels’ par 0001 and 0003).

Regarding Claim 5, Galloway in view of Meisels teaches the limitations contained in parent Claim 1. Galloway further teaches:
wherein, the sending the synthesized information to a receiving end, so that the receiving end presents a text change process based on the synthesized information, comprises: sending, to the receiving end, the synthesized information and information for describing an information synthesizing method used in the information synthesis processing, so that the receiving end presents the text change process based on the synthesized information and the information synthesizing method (Galloway in par 0021, teaches an instant messaging conversation window 225 (generally alluded to in regard to FIG. 1), which is used to display instant messaging communications sent and received during the instant messaging communication session. Galloway in par 0033 and Fig. 4, further teaches that at the completion of 430, an instant message has been formed that contains content which can be interpreted by appropriate program code for effecting one or more .

Regarding Claim 6, Galloway in view of Meisels teaches the limitations contained in parent Claim 1. Galloway further teaches:
wherein, the sending the synthesized information to a receiving end, comprises: sending the synthesized information to the receiving end indirectly by means of a 4relay server (Galloway in par 0016 and Fig.1, further teaches that a plurality of client computers 110a-e, each connected through a network 105 with a server 120. Galloway in par 0034, further teaches that considering the form of the 

Regarding Claim 7, Galloway teaches a method for displaying a text (See Galloway’s Abstract), the method comprising: 
receiving, synthesized information sent by a sending end, the synthesized information being generated by the sending end by performing information synthesis processing based on a changed text content in an input text, a location where change occurs, [a length of time of the change in the input text] and a change type of the change in the input text, the text content, the location, the change type and [the length of time] being determined by the sending end in response to detecting the change in the input text (Galloway in par 0021, teaches an instant messaging conversation window 225 (generally alluded to in regard to FIG. 1), which is used to display instant messaging communications sent and received during the instant messaging communication session. Galloway in par 0033, further teaches that at 430, the program code forms an instant message that includes content specifying any text  Galloway in par 0042 – 0043 and Fig. 6, further teaches that if the instant message is an update message, then non-current text is identified at 615 using content of the instant message, such as for example the line and column information described above. A place for addition of new text may also be identified at 615. At 620, new text for substitution or addition is identified in content of the instant message. At 625, the non-current text is annotated in the conversation window. At 630, annotations (e.g., underlining, strikethroughs, color changes, and the like) may be derived from the content of the instant message or formed based on preferences obtained from the user at client computer 110b. Those annotations are applied such that the new text is displayed appropriately annotated in the conversation window at 635); and 
presenting a text change process based on the synthesized information (Galloway in par 0021, teaches an instant messaging conversation window 225 (generally alluded to in regard to FIG. 1), which is used to display instant messaging communications sent and received during the instant messaging communication session. Galloway in par 0033 and Fig. 4, further teaches that at the completion of 430,   
Galloway consider how recent is a message and the passage of time associated with a message. However is not clearly recording the time. Accordingly, Galloway does not specifically disclose a length of time of the change in the input text.
Meisels teaches that document changes are sent within a body of an electronic message to reviewers that are collaborating on the document. The document may be any type of document to which changes/comments are made, such as word processing documents, spreadsheets, slides, and the like. A reviewer receiving the electronic message may accept/reject changes and/or make comments/modifications to the document changes that are contained within the electronic message. For example, a reviewer may edit the document changes that are included within the body of the electronic message to add a comment and/or make changes to the change. A reviewer may also have the option to accept/reject changes directly from within the electronic message. After making any changes, the reviewer replies to the electronic message and the changes that are included within the electronic message are applied to the document (See Meisels’ Abstract).
Meisels in par 0042, further teaches that an electronic message 304 includes To:/From: fields 310 that show that the changes included within the email are from the Document1.doc document and they are sent to Editor 1 that is a reviewer that is assigned to collaborated on Document1.doc. Editing summary 311 shows that the user Author1 edited Document1.doc at 12:10 pm of the current day. More or less information 
Meisels in par 0053 – 0054 and Fig. 8, teaches a process for sending electronic messages with changes and receiving changes to apply to a document. An electronic message is created that includes the changes made to the document within the body of the electronic message. Each of the changes include portions of the document that come before the change and after the change in order to help provide context for the change. The message may include a summary section that provides information on the changes to the document over a period of time and options for accepting/rejecting changes, adding comments, opening the document from within the message, and the like. Different versions of the electronic message may also be created. For example, different electronic messages may be created based on the editors of the document such that each editor receives the changes to which they are responsible for reviewing. The different versions may also be created for different devices and/or message types.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to utilize the teachings as in Meisels with the teachings as in Galloway in order to record the time associated with a change of text. The motivation for doing so would have been to provide the user with information associated with changes in the text, thus facilitating the user to keep up with all of the different changes made to the text by their co-authors or editors (See Meisels’ par 0001 and 0003).

Regarding Claim 8, Galloway in view of Meisels teaches the limitations contained in parent Claim 7. Galloway further teaches: 
Galloway in par 0036, further teaches that the update message may include annotation information for the non-current text, such as the strikethrough, color changes, and graying out features. The update message may also include annotation information for the new text to be substituted or added.
Meisels in par 0042, further teaches that an electronic message 304 includes To:/From: fields 310 that show that the changes included within the email are from the Document1.doc document and they are sent to Editor 1 that is a reviewer that is assigned to collaborated on Document1.doc. Editing summary 311 shows that the user Author1 edited Document1.doc at 12:10 pm of the current day. More or less information may be shown in editing summary 311. For example, a number of changes made, a number of paragraphs changed, a number of sections that Editor1 is collaborating on, and the like. Reply 312 is used to reply to the electronic message. Instructions for making changes and adding comments to the changes may also be displayed. Other menu options may also be used to reply to the electronic message. Meisels in par 0062 – 0063, further teaches a process for creating an electronic message including changes made to a document. After a start block, the process moves to operation 910, where the document is parsed to determine the changes made by one or more reviewers/authors. Many different methods may be used for determining the changes. For example, an application may keep track of the changes within the document, a difference .  
Accordingly, Galloway in view of Meisels teaches or suggests “wherein, the presenting a text change process based on the synthesized information, comprises: parsing the synthesized information to obtain the text content, the location, the change type, and the length of time in the synthesized information, and presenting a change process of the text content at the obtained location according to the obtained length of time and the obtained change type” as claimed.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to utilize the teachings as in Meisels with the teachings as in Galloway in order to record the time associated with a change of text. The motivation for doing so would have been to provide the user with information associated with changes in the text, thus facilitating the user to keep up with all of the different changes made to the text by their co-authors or editors (See Meisels’ par 0001 and 0003).

Regarding Claim 9, Galloway in view of Meisels teaches the limitations contained in parent Claim 7. Galloway further teaches: 
wherein, the receiving, synthesized information sent by a sending end, comprises: receiving the synthesized information and information for describing an information synthesizing method used by the sending end in the information synthesis processing, the synthesized information and the information for describing the information synthesizing method being sent by the sending end .  

Regarding Claim 10, Galloway in view of Meisels teaches the limitations contained in parent Claim 7. Galloway further teaches:
wherein, the receiving, synthesized information sent by a sending end, comprises: receiving the synthesized information sent indirectly by the sending end by means of a relay server (Galloway in par 0016 and Fig.1, further teaches that a plurality of client computers 110a-e, each connected through a network 105 with a server 120. Galloway in par 0034, further teaches that considering the form of the instant message and the content present therein, the content may contain predefined fields for indicating begin/end locations of non-current content and for new content, the content may also contain flags or codes indicating what content is present in the instant message and its location in the message. Such variations in message structure may be prearranged between one or more of the client computers 110a and 110b and the server 120. For example, the server 120 may process the instant message from the client computer 110a into a form suitable for the client computer 110b, for example in situations where there is a difference in the instant messaging program being executed at each client).  

	Regarding Claim 20, this Claim merely recites an apparatus for displaying a text, the apparatus comprising: at least one processor; and a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations as similarly recited in Claim 1. Accordingly, Galloway in view of Meisels discloses/teaches every limitation of Claim 20, as indicated in the above rejection of Claim 1.

	Regarding Claim 21, this Claim merely recites an apparatus for displaying a text, the apparatus comprising: at least one processor; and a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations as similarly recited in Claim 2. Accordingly, Galloway in view of Meisels discloses/teaches every limitation of Claim 21, as indicated in the above rejection of Claim 2.

	Regarding Claim 22, this Claim merely recites an apparatus for displaying a text, the apparatus comprising: at least one processor; and a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations as similarly recited in Claim 3. Accordingly, Galloway in view of Meisels discloses/teaches every limitation of Claim 22, as indicated in the above rejection of Claim 3.

	Regarding Claim 24, this Claim merely recites an apparatus for displaying a text, the apparatus comprising: at least one processor; and a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations as similarly recited in Claim 5. Accordingly, Galloway in view of Meisels discloses/teaches every limitation of Claim 24, as indicated in the above rejection of Claim 5.

	Regarding Claim 25, this Claim merely recites an apparatus for displaying a text, the apparatus comprising: at least one processor; and a memory storing 

	Regarding Claim 26 this Claim merely recites an apparatus for displaying a text, the apparatus comprising: at least one processor; and a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform the method according to Claim 7.  Accordingly, Galloway in view of Meisels discloses/teaches every limitation of Claim 26, as indicated in the above rejection of Claim 7.

	Regarding Claim 31, this Claim merely recites a non-transitory computer readable medium, storing a computer program thereon, wherein the program, when executed by a processor, implements the method according to claim 1. Accordingly, Galloway in view of Meisels discloses/teaches every limitation of Claim 31, as indicated in the above rejection of Claim 1.  

	Regarding Claim 33, this Claim merely recites a non-transitory computer readable medium, storing a computer program thereon, wherein the program, when executed by a processor, implements the method according to claim 7. Accordingly, Galloway in view of Meisels discloses/teaches every limitation of Claim 33, as indicated in the above rejection of Claim 7.  

Regarding Claim 34, this claims merely recites a “system for displaying a text, the system comprising the apparatus according to claim 20” (See the above rejection for claim 20), and the receiving end, configured to receive the synthesized information, and present the text change process based on the synthesized information (Galloway in par 0042 – 0043 and Fig. 6, teaches that if the instant message is sequential, the contents of the instant message are displayed at the next available location in a conversation window displayed on a monitor of the client computer 110b. If the instant message is an update message, then non-current text is identified at 615 using content of the instant message, such as for example the line and column information described above. A place for addition of new text may also be identified at 615. At 620, new text for substitution or addition is identified in content of the instant message. At 625, the non-current text is annotated in the conversation window. At 630, annotations (e.g., underlining, strikethroughs, color changes, and the like) may be derived from the content of the instant message or formed based on preferences obtained from the user at client computer 110b. Those annotations are applied such that the new text is displayed appropriately annotated in the conversation window at 635).

Claims 4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Galloway in view of Meisels and in further view of Orsini et al. (US 2014/0303960) (hereinafter, Orsini).

Regarding Claim 4, Galloway in view of Meisels teaches the limitations contained in parent Claim 1. Meisels further teaches:
wherein, the determining, a changed text content in the input text and a location where the change occurs, comprises determining the changed text content in the input text and the location where the change occurs (Meisels in par 0062 – 0063, further teaches a process for creating an electronic message including changes made to a document. After a start block, the process moves to operation 910, where the document is parsed to determine the changes made by one or more reviewers/authors. Many different methods may be used for determining the changes. For example, an application may keep track of the changes within the document, a difference comparison may be made between the current state of the document and a previous version of the document, and the like).  
However, Galloway in view of Meisels does not specifically disclose using a text comparison algorithm based on an edit distance and a text comparison algorithm based on a longest common subsequence.
Orsini in par 0371 teaches a word-based feature that may be used to assess translation accuracy is the count of any numbers and punctuation marks in the two messages. For example, numbers and punctuation marks, if any, may be identified or extracted in the original message and the translation, and the length of the longest common subsequence (LCS) may be found between them, after sorting. This length, divided by the maximum of the lengths of the two messages, gives a real numbered value for this word-based feature. In general, the real numbered value provides an 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to utilize the teachings as in Orsini with the teachings as in Galloway and Meisels in order to compare the text of Galloway and Meisels by implementing longest common subsequence as disclosed in Orsini. The motivation for doing so would have been to provide the user with a real numbered value that provides indication of overlapping between messages (See Orsini’s par 0371).

	Regarding Claim 23, this Claim merely recites an apparatus for displaying a text, the apparatus comprising: at least one processor; and a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations as similarly recited in Claim 4. Accordingly, Galloway in view of Meisels and in further view of Orsini discloses/teaches every limitation of Claim 23, as indicated in the above rejection of Claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL MERCADO/Primary Examiner, Art Unit 2176